Case 1:17-cv-03357-JPH-MPB Document 162 Filed 07/20/20 Page 1 of 2 PageID #: 1299




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  ALAN KREILEIN,                                        )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 1:17-cv-03357-JPH-MPB
                                                        )
  GWENDOLYN HORTH, et al.                               )
                                                        )
                                Defendants.             )

                      ORDER DENYING MOTION TO CHANGE JUDGE

         In his motion to change judge, plaintiff Alan Kreilein asks for another judge in this Court

  to consider his motion to reconsider. That motion is understood to be a motion to recuse.

         28 U.S.C. § 455 requires a federal judge to recuse himself in two situations. Pursuant to

  § 455(a), a judge must disqualify himself “in any proceeding in which his impartiality might

  reasonably be questioned.” “The standard in any case for a § 455(a) recusal is whether the judge’s

  impartiality could be questioned by a reasonable, well-informed observer.” In re Hatcher, 150

  F.3d 631, 637 (7th Cir. 1998). In Hook v. McDade, 89 F.3d 350, 354 (7th Cir. 1996), the court

  stated that § 455(a) “asks whether a reasonable person perceives a significant risk that the judge

  will resolve the case on a basis other than the merits. This is an objective inquiry.”

         Pursuant to § 455(b)(1), a judge must recuse himself if he “has a personal bias or prejudice

  concerning a party.” To disqualify a judge under this provision, the party must prove bias “by

  compelling evidence” and “[t]he bias or prejudice must be grounded in some personal animus or

  malice that the judge harbors . . . of a kind that a fair-minded person could not entirely set aside

  when judging certain persons or causes.” Grove Fresh Distribs., Inc. v. John Labatt, Ltd., 299 F.3d

  635, 640 (7th Cir. 2002) (internal quotation marks omitted).



                                                    1
Case 1:17-cv-03357-JPH-MPB Document 162 Filed 07/20/20 Page 2 of 2 PageID #: 1300




         Mr. Kreilein's motion satisfies none of these requirements. Accordingly, the motion to

  change judge, dkt. [150], is DENIED. The Court will consider Mr. Kreilein's motion to reconsider

  separately.

  SO ORDERED.

  Date: 7/20/2020




  Distribution:

  ALAN KREILEIN
  871626
  PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
  CORRECTIONAL INDUSTRIAL FACILITY
  Inmate Mail/Parcels
  5124 West Reformatory Road
  PENDLETON, IN 46064

  Archer Riddick Randall Rose
  INDIANA ATTORNEY GENERAL
  archer.rose@atg.in.gov




                                                 2
